Citation Nr: 1813203	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritis of lumbar spine prior to November 3, 2017, and in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 2002 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran withdrew his request for a videoconference hearing.  38 C.F.R. § 20.704(e).  

In September 2017, the Board remanded the matter for additional development.  In a November 2017 rating decision the Appeals Management Center (AMC) increased the Veteran's back disability to 20 percent effective November 3, 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the appeal period, when considering pain and corresponding functional impairment during periods of flare-up, the Veteran's low back disability was productive of forward flexion to 40 degrees, with no evidence of ankylosis of the thoracolumbar spine.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 20 percent rating, but no higher, for degenerative arthritis of the lumbar spine are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code (DC) 5242 (2017).   

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased rating for his service-connected back disability.  He filed his claim for an increased rating for this disability in June 2014, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 10 percent rating prior to November 3, 2017, and a 20 percent rating thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence demonstrates distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court of Appeals for Veterans Claims (Court) later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).   

Spinal disabilities may alternately be rated under DC 5243, if intervertebral disc syndrome (IVDS) is present.  38 C.F.R. § 4.71a, DC 5243.  The Veteran does not contend, and the record does not otherwise show, a diagnosis of IVDS of the thoracolumbar spine.  Thus, a rating is not available under DC 5243.

Here, the Veteran contends that his service-connected back disability is more severe than the currently assigned ratings due to his limited range of motion and functional limitations.  After review of the medical and lay evidence of record, the Board finds that a 20 percent rating is warranted throughout the entirety of the appeal period.  

The Board's September 2017 remand determined that joint testing conducted in October 2014 and June 2017 were inadequate, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.).  The October 2013 VA examination report during the one-year look back period is similarly problematic.  Thus, the only adequate VA examination during the appeal period in regards to range of motion testing is the November 2017 VA examination report.  

During the November 2017 examination, the Veteran reported that his back pain has progressively worsened, without any new injuries or trauma to his back.  He further reported flare-ups that occur three times a week, lasting from one to five hours.  He indicated that his pain typically occurs in the lower left side of his back, above the buttocks, without radiation to the lower extremities.  Notably, the examination occurred during a flare-up.  Physical examination revealed forward flexion to 40 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  There was no objective evidence of pain on examination and the examiner determined that the range of motion itself did not contribute to functional loss.  Repetitive use testing did not show any further limitation of motion.  It was noted that flare-ups would interfere with repetitive bending ability.  The Veteran reported functional impairment of the lumbar spine, to include difficulty playing sports due to difficulty sitting down for more than one hour.  There was no IVDS, ankylosis of the spine, or other neurologic abnormalities to include bowel or bladder problems.  Muscle strength, reflex and sensory examinations were normal.  The Veteran was unable to perform straight leg raising testing.  The examiner noted that the Veteran's back disability could impair his ability to perform tasks that require repetitive bending.  

A March 2014 private chiropractic treatment record notes moderate to severe restriction of range of motion; however, range of motion measurements were not documented.  VA treatment records show complaints of back pain increased by exercise and movement in January 2016 and April 2017, which impacted his physical activity to include walking.  Range of motion testing in flexion, extension, and lateral flexion was normal.  Straight leg raising testing was normal in the bilateral lower extremities. 

The objective evidence of limited motion during flare-ups starting at 40 degrees of flexion during the November 2017 VA examination supports assignment of a 20 percent rating.  See DeLuca, 8 Vet. App. at 205-206; see also Mitchell, 25 Vet. App. at 38.  He further reported flare-ups that occur three times a week to the October 2014 and June 2017 examiners.  In his December 2017 written statement, he reported ten "incapacitating exacerbations" from December 2016 to December 2017.  When considering the competent and credible reported limited lumbar spine motion during weekly flare-ups, a 20 percent rating is warranted throughout the appeal period.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

A rating in excess of 20 percent is not warranted, as the medical evidence does not reveal forward flexion of the thoracolumbar spine limited to 30 degrees or less, even when considering these flare-ups.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  The November 2017 examiner found there was no additional limitation of motion after three repetitions of movement.  Further, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine and any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the 20 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Thus, a rating in excess of 20 percent is not warranted. 

As previously noted, a higher rating is also not warranted under Diagnostic Code 5243, as the Veteran does not contend, and the record does not otherwise show, a diagnosis of IVDS of the thoracolumbar spine.  Thus, a rating is not available under DC 5243.

Separate ratings for radiculopathy of the lower extremities are also not warranted.  
The Veteran has reported flare-ups that radiate to the legs and thighs and pain in the lower left side of his back, above the buttocks, without radiation to the lower extremities.  See June 2017 and November 2017 examination reports.  A March 2014 private chiropractic record reveals negative straight leg raise at 30 degrees bilaterally, Milgram's, heel walk, toe walk, and Valsalva's testing.  Orthopedic testing was positive for Psoas tight, Ely's, Hibb's, Mennell's, and Dejerine's Triad.  He was diagnosed with sacroiliitis and lumbago.  The Board acknowledges that the November 2017 examiner was unable to perform straight leg raising testing due to the Veteran's reported resistance and report of back pain when each leg was elevated to less than 10 degrees; however, there was no report of pain to the lower extremities.  Notably, none of the four VA examinations found objective evidence of radiculopathy of the right or left lower extremity.  Muscle strength, reflex and sensory examinations were normal at all four VA examinations.  As such, separate ratings for radiculopathy of the bilateral lower extremities as secondary to the degenerative arthritis of lumbar spine are not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Finally, there is no objective evidence of any other neurologic abnormalities, including bowel or bladder impairment, to warrant a separate rating under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  As discussed above, VA examiner did not find evidence of any neurologic abnormalities, and the Veteran has not reported neurologic symptoms other than radicular pain. 

In sum, the preponderance of the evidence weighs against the award of a rating in excess of 20 percent for the Veteran's back disability for the entire appeal period.   See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Throughout the appeal period, a rating of 20 percent, but no higher, for degenerative arthritis of lumbar spine is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


